t c memo united_states tax_court estate of richard l marshall deceased patsy l marshall personal representative and patsy l marshall transferees et al petitioners v commissioner of internal revenue respondent docket nos filed date robert j chicoine christopher r chicoine and david b bukey for petitioners melanie e senick william d richard patsy a clarke and gregory michael hahn for respondent cases of the following petitioners are consolidated herewith marshall associated llc transferee docket no and john m marshall and karen m marshall transferees docket no memorandum findings_of_fact and opinion goeke judge in these three consolidated transferee_liability cases the government seeks to collect from petitioners as transferees federal_income_tax of dollar_figure and a penalty of dollar_figure assessed against first associated contractors inc formerly known as marshall associated contractors inc mac for its fiscal_year ending fye date on date mac entered into a complex set of agreements which resulted in all or substantially_all of its assets’ being transferred to richard marshall richard patsy marshall patsy john marshall john and karen marshall karen collectively marshalls and marshall associated llc ma llc an oregon limited_liability_company wholly owned by the marshalls mac transaction the issue for decision is whether petitioners are liable as transferees under sec_6901 for mac’s unpaid federal_income_tax liability penalty and interest for the reasons stated herein we find that petitioners are liable all dollar amounts are rounded to the nearest dollar unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the marshalls were residents of oregon at the time they filed petitions and ma llc’s principal_place_of_business was in oregon at all relevant times richard patsy john and karen each owned of mac mac was incorporated in under the laws of the state of oregon as a c_corporation where it also had its principal_place_of_business john and richard were brothers richard and patsy were married as were john and karen for all relevant periods richard marshall died on date beginning in mac operated as a construction contractor specializing in heavy construction including sewer and water pipe installation richard was responsible for mac’s business operations his duties included managing mac’s finances and doing most of mac’s bidding on construction projects john was responsible for mac’s field operations his duties included assembling crews for mac’s construction projects and overseeing the construction worksites u s bureau of reclamation work and subsequent litigation in mac entered into a contract with the u s bureau of reclamation us bor to supply approximately big_number cubic yards of sand and coarse aggregate for the construction of the upper stillwater dam in central utah stillwater project which mac completed construction of the dam was to begin in in or about mac entered into a contract with the us bor to build a two-lane road in the mountains near thistle utah sheep creek project in union bank of california uboc lent dollar_figure million to mac for the stillwater project richard and john personally guaranteed the uboc loan to mac a contract dispute arose regarding the stillwater project and the contract was terminated mac filed a claim for equitable_adjustment which was denied and subsequently appealed in stillwater appeal another contract dispute arose regarding the sheep creek project and mac subsequently filed a claim for additional compensation in following completion of the project this claim was also denied and mac appealed sheep creek appeal the marshalls and us bor agreed to resolve the stillwater appeal before addressing the sheep creek appeal in richard suffered a stroke that left him with hemiparalysis difficulty moving one side of his body and expressive aphasia difficulty expressing himself using spoken language after his stroke richard was unable to speak but his memory and understanding were good dr ellen mayock richard’s treating physician does not know what richard understood or did not understand because he was unable to tell her what he could understand richard relied on his family and on his legal advisers with respect to the mac transaction richard’s answer to the question of whether he wanted to sell his mac stock would reflect his intention to sell john represented to third parties that after the stroke richard could not communicate very well but could understand what was going on after richard’s stroke john took over richard’s responsibilities at mac including maintenance of mac’s books_and_records mac wound down its contracting business and had not contracted on any construction jobs since mac shifted its primary focus to the pursuit of the stillwater appeal mac’s only business activity after was the rental of its heavy equipment and its land on date the department of the interior board_of contract appeals ruled in favor of mac in the stillwater appeal on date mac received a dollar_figure litigation award from us bor which represented contract damages and interest for the stillwater appeal stillwater litigation award on august and date mac received additional interest payments on the stillwater litigation award of dollar_figure and dollar_figure respectively the total amount of mac’s stillwater litigation award with interest was dollar_figure all of which mac received during its fye date following receipt of the stillwater litigation award mac made estimated_tax payments of dollar_figure to the state of oregon and dollar_figure to the internal_revenue_service irs for its fye date mac and the marshalls’ search for a solution to the tax problem in anticipation of mac’s receipt of the stillwater litigation award john sought help from john dempsey and michael weber at pricewaterhousecoopers pwc mr dempsey was a senior manager at pwc in portland oregon and mr weber was one of the partners that oversaw mr dempsey mr dempsey and mr weber oversaw the preparation of the marshalls’ personal income_tax returns including those for taxable_year and mr weber signed them as the preparer in anticipation of the stillwater litigation award john asked pwc to find out what liability mac and the marshalls would incur and whether there were any strategies that could help the marshalls shelter some of the gain from the stillwater litigation award through consultations with pwc the marshalls considered a liquidation of mac an s_corporation_election for mac refreshing mac’s expired net operating losses nols and a sale of their mac stock in the marshalls decided not to pursue any of the tax planning options that mr dempsey and mr weber recommended because john marshall was uncomfortable with pwc’s recommendations peachtree financial john’s insurance agent kenneth evanson introduced the marshalls to peachtree financial peachtree financial proposed to purchase the marshalls’ mac stock in an installment_sale the marshalls evaluated and rejected peachtree financial’s proposal to purchase their mac stock because they would lose control_over their money through peachtree financial john was introduced to fortrend international inc fortrend peachtree financial received a dollar_figure referral fee for introducing john to fortrend initially john communicated and negotiated directly with representatives of fortrend and represented the other mac shareholders in his communications with fortrend fortrend in a letter to john dated date steve irgang of fortrend represented that fortrend specializes in structuring transactions to solve specific corporate tax problems a fortrend promotional brochure that mr irgang transmitted to john represented that c lients of fortrend have benefitted from our ability to structure transactions that minimize shareholder and corporate liabilities on date john had a telephone conference with mr irgang jeffrey furman of fortrend howard kramer of fortrend michael bittner a return preparer for fortrend charles klink a lawyer representing fortrend and mr dempsey on date alice dill of fortrend sent john as representative of the mac shareholders a letter of intent to purchase the marshalls’ mac stock the letter of intent was from essex solutions inc essex signed by its president richard leslie on date the shareholders of essex were willow investment_trust willow and midcoast credit corp midcoast as of date essex was wholly owned by willow the essex letter of intent reflected that dollar_figure of the purchase_price would consist of a promissory note secured_by tax refunds john reviewed and marked up the essex letter of intent on date randy bae of fortrend sent an email to john regarding acquisition of marshall associated contractors inc with an attachment illustrating the buyer’s calculation of the stock purchase_price as proposed the stock purchase_price would be determined by taking the net value of the company after taxes and adding of mac’s tax_liability resulting in an amount greater than the net asset value of the company john himself calculated a scenario sale purchase price and the split of mac’s tax_liability between the marshalls and essex john mulled over the essex letter of intent for several weeks before deciding that he wanted the marshalls to sell their mac stock the marshalls’ search for advice the marshalls engaged pwc and the law firm of schwabe williamson wyatt schwabe to advise them in connection with the essex letter of intent john interacted with schwabe and pwc on behalf of richard patsy and karen in late date john brought the essex letter of intent to mr dempsey and mr weber of pwc both mr dempsey and mr weber had significant tax experience mr dempsey prepared a spreadsheet comparing the net cash after taxes that the marshalls would receive in a liquidation of mac versus a stock sale pursuant to the terms of the essex letter of intent mr dempsey concluded that the marshalls would receive approximately dollar_figure more in net_proceeds if they sold their mac stock than if they liquidated mac at the time that the marshalls received the essex letter of intent mac’s assets consisted of i an office and construction shop on acres of land and heavy machinery and equipment with a combined value of dollar_figure ii an interest in pearl condo llc valued at dollar_figure million iii dollar_figure in cash iv the stillwater equal access to justice claim for attorney’s fees stillwater eaja claim and the sheep creek appeal with projected future proceeds of dollar_figure v dollar_figure in prepaid federal tax and vi dollar_figure in prepaid oregon state taxes mac’s liabilities consisted of i dollar_figure to uboc uboc liability ii dollar_figure to mr jochim jochim liability and iii federal and state taxes for its fye date due on the stillwater litigation award schwabe in late date john took the essex letter of intent to schwabe schwabe had been the marshalls’ long-time legal advisers they represented the marshalls in the mac transaction in their capacity as shareholders but did not represent mac in the mac transaction the marshalls relied on schwabe to advise and represent them in the mac transaction mitchell hornecker was a business lawyer and the lead attorney at schwabe representing the marshalls with respect to the mac transaction also involved in the mac transaction for schwabe were kevin kerstiens craig russillo alan pasternack and deric luoto john met with mr hornecker on date to discuss the essex letter of intent at the date meeting john told mr hornecker that the purchase_price was the value of the stock plus half of mac’s tax_liability and that essex was splitting the tax_benefit with the marshalls john was planning on developing mac’ sec_11 acres of land he also intended to stay in the construction business and was considering starting a new_construction company john informed mr hornecker that the marshalls wanted to keep mac’ sec_11 acres of land mac’s interest in pearl condo llc mac’s heavy machinery and equipment and control_over the remaining us bor litigation essex proposed to use the cash in mac’s bank account to pay the purchase_price for the mac stock to the marshalls this caused schwabe some concern mr hornecker was concerned that mac could be pulled into bankruptcy if essex used mac’s cash to pay the purchase_price to the marshalls mr russillo stated to mr hornecker and mr kerstiens on date that there is the possibility that the proposed stock sale can be attacked by the bankruptcy trustee as a fraudulent transaction under usc and concluded that i f essex is paying fmv for the stock and has no intent to defraud any of its creditors i think we’re ok mr kramer of fortrend provided two references to mr hornecker the nuts and bolts of schwabe’s due diligence was done by schwabe associates and mr luoto so mr hornecker did not contact the references schwabe only conducted database and internet research on essex and fortrend despite the sketchy information that schwabe uncovered about related fortrend entities’ tax noncompliance schwabe did not inquire about fortrend’s past deals they also researched transferee_liability and communicated to the marshalls that if essex took steps to render mac unable to pay its tax_liability the irs could pursue transferee_liability against the marshalls schwabe had concerns regarding whether the buyer was going to defraud creditors and carefully structured the transaction to try to avoid any potential problems with that because of schwabe’s concern about transferee_liability mr pasternack was asked to research the issue and prepare a memorandum after extensive research mr pasternack concluded in his transferee_liability memorandum that the selling marshall shareholders would likely be considered transferees of mac’s property with respect to the partial_redemption and that if essex took steps that rendered mac unable to pay tax_liabilities existing at the time of the redemption and the stock sale there could be a basis for the irs to seek to impose transferee_liability on the selling shareholders with respect to the stock sale mr hornecker discussed the risk of transferee_liability with the marshalls after mr hornecker reviewed mr pasternack’s transferee_liability memorandum and before the mac transaction closed the marshalls decided to sell their mac stock in the mac transaction under the negotiated terms despite being advised of the risks of the mac transaction by schwabe mr hornecker provided the marshalls with a followup letter dated date which was after the mac transaction closed it did not contain any legal analysis and was intended to remind the marshalls of a few of the more significant issues arising from these transactions pricewaterhousecoopers after gathering information and conducting an analysis of the stock sale proposed by the essex letter of intent mr dempsey became concerned about fortrend’s plan to offset mac’s income with its losses because it was similar to a listed_transaction mr dempsey discussed his concerns about the proposed stock sale with mr weber who expressed similar concerns mr weber thought the mac transaction seemed inconsistent with other transactions in which he had been involved mr weber was concerned because fortrend had used transactions like the proposed stock sale in the past to shelter income and avoid taxes mr weber and mr dempsey contacted pwc’s national_office to obtain advice dan mendelson was a national partner in pwc’s tax quality and risk management qrm group in and he assessed transactions that other pwc personnel were uncomfortable with or were concerned could be listed transactions to determine whether pwc could remain involved pwc’s qrm group assessed pwc’s compliance with irs regulations to reduce the risk of noncompliance and penalties’ being imposed on pwc and pwc employees among other things mr mendelson advised mr dempsey and mr weber that pwc should not consult or advise on the proposed stock sale pwc concluded that the stock sale proposed by essex was similar to a listed_transaction and that it could not consult or advise on the proposed stock sale any further when mr weber and mr dempsey spoke with john about their concerns regarding the proposed stock sale they were trying to convey absolute concern over the transaction and the chances that it could be challenged by the irs to john mr dempsey and mr weber told john before date that the proposed stock sale was similar to a listed_transaction explained to john what a listed_transaction was and tried to discourage john from entering into the proposed stock sale after advising john not to do the proposed stock sale mr weber thought that john understood the risks including the risks associated with losing control_over mac john’s response to mr weber’s and mr dempsey’s warnings about the proposed stock sale was silence after the mac transaction closed on date but before the marshalls’ personal returns were filed in date mr weber and mr dempsey informed john that the mac transaction was similar to a listed_transaction and would need to be disclosed on petitioners’ returns mr dempsey informed john in person that pwc could not consult or advise on the proposed stock sale which meant pwc could not be involved in discussions or negotiations with fortrend regarding it mac did not remain a client of pwc although the marshalls did remain clients pwc provided services with respect to the preparation of the marshalls’ form sec_1040 u s individual_income_tax_return pwc still needed to determine the net cash that the marshalls would receive from the mac transaction so that pwc could compute their estimated_tax and prepare their form sec_1040 after pwc warned john about the proposed stock sale fortrend learned of pwc’s concerns that the stock sale proposed by the essex letter of intent was similar to a listed_transaction fortrend’s mr kramer and mr bernstein of midcoast telephoned mr dempsey to try to persuade him that it was not similar to a listed_transaction the telephone call from mr kramer and mr bernstein did not alleviate mr dempsey’s concerns about the proposed stock sale in date midcoast sent the marshalls pwc and schwabe letters and promotional materials that represented that their tax strategy was not the same as or substantially_similar to the tax strategy contained in notice_2001_16 carrying out the transaction utrecht-america finance co uafc was a delaware company and subsidiary of utrecht-america holdings which was a u s subsidiary of rabobank nederland rabobank rabobank provided financing to fortrend to purchase corporations in transactions similar to the mac transaction before rabobank would fund a loan to fortrend it required security_interest agreements in place securing the loan with the corporation’s assets to allow fortrend’s use of the loan proceeds to acquire the corporation’s stock once fortrend had title to the corporation the corporation’s cash would be used to pay off the rabobank loan rabobank typically analyzed audited financials during its credit check process rabobank did not conduct a credit analysis if the corporation had sufficient cash to repay rabobank’s loan to the buyer on or about date john executed a revised essex letter of intent as the director of mac final essex letter of intent on date cruz alderete executed the final essex letter of intent as the president of essex the final essex letter of intent reflected that the purchase_price for the marshalls’ mac stock was to be calculated as follows it is unclear when or why mr alderete replaced mr leslie as president of essex an amount equal to i four million three hundred thousand dollars dollar_figure plus ii a one hundred percent of the company’s cash at closing minus b forty percent of the tax_liability of the company as of the closing based on the balance_sheet of the company dated date as amended the dollar_figure amount in the final essex letter of intent represented a discounted value for mac’s prepaid federal and state taxes which equaled dollar_figure initially essex proposed to pay the marshall sec_50 of mac’s tax_liability as a premium over mac’s net asset value mr hornecker was able to negotiate the percentage of mac’s tax_liability that would be paid as a premium to the marshalls up to the purchase_price for the marshalls’ mac stock was calculated as follows total_tax liabilitie sec_40 of total taxes cash at rabobank credit for prepaid tax purchase_price dollar_figure dollar_figure dollar_figure dollar_figure premium dollar_figure dollar_figure big_number dollar_figure dollar_figure the mac redemption and stock sale were effected by the closing of both the partial_redemption agreement and the stock purchase agreement which were integrated agreements under the partial_redemption agreement the shareholders of mac would receive assets worth dollar_figure constituting all of mac’s assets other than mac’s cash the future litigation proceeds and its prepaid_income tax for approximately of mac shares the stock purchase agreement required mac to not be engaged in any material business or material business activity and to have as its sole assets dollar_figure in cash and the remaining us bor litigation on or about date the marshalls formed ma llc an oregon limited_liability_company taxable as a partnership ma llc had four equal members john richard karen and patsy with john and richard as the managers ma llc was formed to put mac’s land and equipment and the pearl gateway condo into an entity once mac’s land equipment and other noncash assets were held by ma llc on date mac’s only assets were the dollar_figure in its rabobank account no its estimated_tax payments and the remaining us bor litigation claim the stock purchase agreement required mac to establish an account at rabobank and deposit dollar_figure in cash into this rabobank account as a condition to closing on date ms dill transmitted forms for a new rabobank account for mac to mr hornecker which john executed on date at the insistence of fortrend mac opened rabobank account no on date on date mac wired dollar_figure and dollar_figure into its new rabobank account no on date mac wired dollar_figure into its rabobank account no as of date the balance in mac’s rabobank account no was dollar_figure as of date all of mac’s cash was on deposit in its new rabobank account no on date essex opened rabobank account no on date mr alderete executed rabobank account forms for mac’s rabobank account no as the president of mac rabobank did not require essex or mac to submit audited financials because mac’s cash on deposit at rabobank would be sufficient to pay off essex’s loan the loan to essex was short term because mac had sufficient cash to pay essex’s loan mac’s rabobank account no was pledged to repay essex’s loan and rabobank would have a security_interest in mac’s rabobank account no in a rabobank credit report dated date chris kortlandt the vice president of rabobank’s structured finance department in stated that the stock sale was referred to rabobank by fortrend and that there would be a p ledge of the accounts at rabobank of our borrower essex solutions and its newly acquired subsidiary marshall mac marshall mac will hold cash balances of dollar_figuremm million in an account at rabobank pledged to us at closing marshall mac guarantees essex solutions obligations under the loan which guarantee will be secured_by marshall mac cash accounts held at rabobank the credit report also stated that even though the loan was to be provided up to days it is expected to be repaid within business days w e will receive irrevocable payment instructions to transfer the total cash balance dollar_figuremm from the mac account to essex’s account held at rabobank which funds will be used as repayment for our loan and the loan will be cash collateralized rabobank’s loan to essex was low risk for nonrepayment because it was cash collateralized by mac’s cash in rabobank account no mac guaranteed the loan and rabobank had a security_interest in mac’s rabobank account no and essex’s rabobank account no mr alderete as president of essex executed a promissory note in the amount of dollar_figure million payable to uafc dated as of date promissory note the promissory note was explicit in stating that the advanced funds were to be used to acquire the mac stock and that essex’s loan would not be funded until essex and mac had on deposit in their respective rabobank accounts the principal_amount of the loan plus dollar_figure million the balances in mac’s rabobank account no and essex’s rabobank account no would at all times exceed the outstanding balance of essex’s loan and the interest and fees due on the loan a control agreement among essex as the grantor uafc and rabobank dated as of date was executed by mr alderete as president of essex essex control agreement the essex control agreement gave uafc control_over all cash instruments and financial_assets essex’s rabobank account no and all security entitlements a guaranty by mac the guarantor in favor of uafc dated as of date was executed by mr alderete as president of mac mac guaranty pursuant to the mac guaranty mac unconditionally guaranteed the punctual payment of all of essex’s obligations and liabilities to uafc and granted uafc the right to offset mac’s rabobank account no to satisfy essex’s obligations and liabilities essex’s loan from rabobank was conditional upon the mac guaranty a security and assignment agreement by mac as the guarantor in favor of uafc dated as of date was executed by mr alderete as president of mac mac security_agreement pursuant to the terms of the mac security_agreement mac granted uafc a first priority security_interest in mac’s rabobank account no to secure the obligations of mac under the mac guaranty to uafc a control agreement among mac as the grantor uafc and rabobank dated as of date was executed by mr alderete as president of mac mac control agreement the mac control agreement gave uafc control_over mac’s rabobank account no all cash instruments and financial_assets contained and all security entitlements rabobank and uafc required the mac guaranty the mac security_agreement and the mac control agreement to be executed before essex’s loan would be funded the mac guaranty the mac security_agreement and the mac control agreement became effective simultaneously with the closing of the stock sale transaction on date pursuant to the partial_redemption agreement mac redeemed shares of capital stock from each of the marshalls in exchange for dollar_figure worth of mac’s noncash tangible assets for a total of dollar_figure mac’s noncash tangible assets consisted of heavy equipment shop equipment and tools office electronics machinery vehicles trailers leases the acres of land where mac maintained its office and mac’s interest in pearl condo llc in connection with the partial_redemption mac conveyed its noncash tangible assets to ma llc on date at the direction of the mac shareholders on date pursuant to the future litigation proceeds agreement entered into by petitioners and essex mac transferred its rights to of the sheep creek appeal proceeds and of the stillwater eaja claim proceeds with a combined value of dollar_figure to the marshalls the marshalls purportedly sold their remaining mac stock to essex on the same day the stock sale closed and pursuant to the stock purchase agreement the marshalls assumed mac’s nontax liabilities which consisted of the dollar_figure uboc liability and the dollar_figure jochim liability on date essex’s account no at rabobank was credited with dollar_figure million which represented a draw under the loan agreement with uafc immediately before the stock sale essex’s sole asset was the dollar_figure million in uafc loan proceeds and its sole liability was the dollar_figure million uafc loan payable pursuant to the stock purchase agreement essex wired dollar_figure from its rabobank account no to ma llc’s usbancorp piper jaffray account no at the direction of the marshalls and wired dollar_figure to schwabe’s trust account pursuant to the stock purchase agreement the marshalls conveyed their outstanding shares of mac to essex on date funds of dollar_figure million were transferred from mac’s rabobank account no to essex’s rabobank account no essex paid mac a dollar_figure guaranty fee at the end of the day on date after taking into account mac’s transfer of dollar_figure million from its rabobank account no to essex’s rabobank account no and mac’s receipt of the dollar_figure guaranty fee from essex the balance in mac’s rabobank account no was dollar_figure on date essex’s rabobank account no was debited in the amount of dollar_figure million to repay the dollar_figure million loan due to uafc essex’s loan was drawn down and repaid on the same day essex paid a dollar_figure upfront fee to uafc at the end of the day on date after taking into account essex’s repayment of its loan payment of the dollar_figure guaranty fee to mac and payment of the dollar_figure upfront fee to uafc the balance in essex’s rabobank account no was dollar_figure on date schwabe received notification from uafc that the essex loan had been repaid and schwabe returned the dollar_figure to essex on date on date ma llc transferred funds of dollar_figure from its usbancorp piper jaffray account no to richard and patsy’s joint usbancorp piper jaffray account no ma llc also transferred funds of dollar_figure from its usbancorp piper jaffray account no to john and karen’s joint usbancorp piper jaffray account no before the mac transaction mac had dollar_figure in assets and dollar_figure in liabilities and the net asset value of the mac stock was dollar_figure at the time the marshalls assumed the uboc liability and the jochim liability mac’s remaining liabilities consisted of federal and state_income_tax liabilities totaling dollar_figure for its fye date the marshalls received dollar_figure as the purchase_price for their mac stock postclosing activities pursuant to the stock purchase agreement essex was required to change the name of mac the marshalls retained the name of mac because john intended to stay in the construction business mac made the following payments on date dollar_figure to baguette holdings lcc dollar_figure to bittner co llp and dollar_figure to joseph valentino on date essex merged into mac with mac surviving and changing its name to first associated contractor inc on date mac filed its form_1120 u s_corporation income_tax return for its fye date mac claimed a bad_debt deduction of dollar_figure on the return to offset its taxable_income from the stillwater litigation award the bad_debt_loss deduction claimed by mac was based upon u s treasury bills on date willow purportedly contributed big_number u s treasury bills with a face value of dollar_figure and dollar_figure cash to mac in a sec_351 transaction willow claimed that it had a dollar_figure tax basis in the u s treasury bills mac’s return reflected a refund due of dollar_figure mac received a refund of dollar_figure for its fye date from the irs on date mac used the dollar_figure federal tax_refund to make the following payments dollar_figure to fortrend dollar_figure to willow dollar_figure to peachtree dollar_figure to irgang co dollar_figure to manatt phelps phillips dollar_figure to jeffer mangels butler marmaro dollar_figure to susan smith dollar_figure to oceanus solutions llc and dollar_figure to tc capital management llc mac administratively dissolved on date pursuant to or rev stat sec_63 was reinstated on date and then was administratively dissolved on date mac is no longer in existence under oregon law the marshalls’ protective_disclosure on date richard and patsy filed their form_1040 for taxable_year which included form_8886 reportable_transaction_disclosure_statement for the mac transaction on date john and karen filed their form_1040 for taxable_year which included form_8886 for the mac transaction the mac transaction was registered with the irs as a tax_shelter richard and patsy attached form_8271 investor reporting of tax_shelter_registration_number for the mac transaction to their form_1040 for taxable_year notice_of_deficiency to mac the irs disallowed mac’s claimed bad_debt deduction of dollar_figure because mac could not support or substantiate its basis in the purported bad_debt among other reasons on date respondent timely mailed a notice_of_deficiency to mac for fye date and in the notice the irs determined a gross_valuation_misstatement penalty against mac under sec_6662 or alternatively a substantial_understatement_penalty under sec_6662 and b for fye date neither mac nor anyone acting on its behalf filed a petition in this court on date the irs made assessments against mac for fye date for income_tax of dollar_figure accuracy-related_penalties of dollar_figure and interest of dollar_figure on date collection of mac’s liability was assigned to a field revenue_officer respondent’s revenue_agent conducted database searches for mac’s assets in oregon nevada and california filed notices of federal tax_liens on mac’s assets in nevada and issued levies to three banks where mac maintained accounts notices of transferee_liability to petitioners on date after determining that mac had no assets from which respondent could collect respondent sent a notice of liability to richard in which it was determined that he was liable as a transferee for dollar_figure of the tax_liability of mac for its fye date plus interest on date respondent sent notices of liability to john karen and patsy respectively in which it was determined that each was liable as a transferee for dollar_figure of the tax_liability of mac for its fye date plus interest on date respondent sent a notice of liability to ma llc in which it was determined that ma llc was liable as a transferee and as a transferee of a transferee for dollar_figure of the tax_liability of mac for its fye date plus interest in response to the notices richard and patsy filed a timely petition on date ma llc filed a timely petition on date and john and karen filed a timely petition on date opinion i legal standard sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the tax with respect to which the transferee_liability was incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a remedy for enforcing and collecting from the transferee of property the transferor’s existing liability 334_f2d_875 9th cir aff’g 37_tc_1006 57_tc_680 once the transferor’s own tax_liability is established the commissioner may assess that liability against a transferee under sec_6901 only if two distinct requirements are met first the transferee must be subject_to liability under applicable state law which includes state equity principles second under principles of federal tax law that person must be a transferee within the meaning of sec_6901 see 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner tcmemo_2012_ 680_f3d_417 4th cir aff’g tcmemo_2011_63 142_tc_317 the commissioner bears the burden of proving that a person is liable as a transferee sec_6902 rule d the commissioner does not have the burden however to show that the taxpayer was liable for the tax sec_6902 therefore petitioners have the burden of proving that mac is not liable for dollar_figure of tax and penalty see rule a d 290_us_111 see also 514_us_527 noting that the code treats the transferee as the taxpayer for this purpose l v cast465_f3d_1243 11th cir we must determine whether respondent has shown that petitioners are liable as transferees ii petitioners’ transferee status under oregon uniform fraudulent transfer act we apply oregon state law to determine whether petitioners are liable as transferees for the unpaid tax of mac since the transaction took place in oregon see 357_us_39 oregon has adopted the uniform fraudulent transfer act ufta codified at chapter of the oregon statutes see or rev stat secs to the oregon uniform fraudulent transfer act oufta broadly defines transfer as every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset and includes a payment of money a release a lease and the creation of a lien or other encumbrance id sec where a debtor transfers property to a transferee and thereby avoids creditor claims oufta provides creditors with certain remedies against the transferee see id sec under oregon common_law the creditor must prove a fraudulent transfer by a preponderance_of_the_evidence under the oufta norris v r t mfg llc p 3d or ct app a constructive fraud respondent’s arguments under oufta are predicated on the assumption that the series of transfers among mac essex and fortrend should be collapsed and treated as if mac had sold its assets and then made liquidating distributions to the shareholders if the transfers are collapsed accordingly then mac will have transferred substantially_all of its assets to petitioners and received less than reasonably equivalent value if the preceding is found it follows that petitioners will be liable as transferees of mac’s assets under or rev stat sec as further explained below alternatively respondent argues that ma llc is liable as a transferee of the assets transferred in the partial_redemption under oufta’s constructive fraud provisions collapsing the transaction respondent contends that the transfers among mac essex and petitioners should be collapsed and recharacterized under oregon law as a redemption of the marshalls’ mac shares with the marshalls receiving a dollar_figure liquidating_distribution in exchange for their shares oregon courts have not addressed this type of transaction however courts in jurisdictions with fraudulent transfer provisions similar to oregon’s have collapsed transactions if the ultimate transferee had constructive knowledge that the debtor’s debts would not be paid see 776_f3d_1010 736_f3d_172 680_f3d_417 in salus mundi found the court_of_appeals for the ninth circuit addressed the application of new york’s fraudulent transfer provisions to a transaction similar to the transaction in these cases it concluded that if constructive knowledge of the fraudulent scheme could be shown from the conduct of the final transferees multiple transfers could be collapsed under state law salus mundi found v commissioner f 3d pincite in diebold found inc v commissioner f 3d pincite the court_of_appeals for the second circuit addressed the application of the new york ufta to the same transaction at issue in salus mundi found and held that multiparty transactions can be collapsed where the debtor’s property is reconveyed for less than fair consideration and the ultimate transferee had constructive knowledge of the entire scheme in starnes the court_of_appeals for the fourth circuit addressed the application of north carolina’s fraudulent transfer provisions to another transaction similar to the transaction at issue in these cases and ruled that multiple transfers could be collapsed if the ultimate transferee had constructive knowledge that the debtor’s tax_liabilities would not be paid if the ultimate transferees were on inquiry notice and failed to make reasonably diligent inquiry they are charged with the knowledge they would have acquired had they undertaken the reasonably diligent inquiry required by the known circumstances starnes v commissioner f 3d pincite in tricarichi v commissioner tcmemo_2015_201 we noted that the ohio supreme court did not have a case addressing this precise issue we relied on the previously discussed cases when applying ohio’s ufta because we concluded that the ohio supreme court would find them persuasive as ohio’s ufta tracks the uniform law almost verbatim and the fraudulent transfer provisions at issue in these cases also mirrored the uniform law or were materially similar to it id at we conclude that the oregon supreme court would also find the previously cited cases persuasive and would follow these decisions if faced with this type of transaction as oregon’s ufta closely resembles ohio’s ufta if petitioners had constructive knowledge that mac’s tax_liability would not be paid the transfers at issue may be collapsed finding that a person had constructive knowledge does not require finding that he had actual knowledge of the plan’s minute details it is sufficient if under the totality of the surrounding circumstances he should have known about the tax-avoidance scheme 48_f3d_623 2d cir constructive knowledge also includes inquiry knowledge constructive knowledge may be found where the initial transferee became aware of circumstances that should have led to further inquiry into the circumstances of the transaction but no inquiry was made id some cases define constructive knowledge as the knowledge that ordinary diligence would have elicited while others require more active avoidance of the truth diebold found inc v commissioner f 3d pincite we need not decide which of these formulations is appropriate because petitioners had constructive knowledge under either standard our analysis focuses on what john knew because john assumed the responsibility of representing the marshalls in determining what the transferees knew we have to focus on what they were advised and what they themselves appreciated see id pincite the marshalls schwabe and pwc had constructive knowledge of the entire scheme john knew that essex was interested in buying mac only for its tax_liability that essex intended to use high-basis low-value assets to offset mac’s income that essex intended to obtain a refund of mac’s prepaid taxes a plan he was leery about and that essex was splitting mac’s avoided taxes with the marshalls pwc and schwabe had a sophisticated understanding of the entire scheme notably before the mac transaction closed each of the marshalls was warned by schwabe of the risks of transferee_liability and john was warned by pwc that the stock sale was similar to a listed_transaction and was advised by pwc not to engage in the stock sale petitioners knew that the stillwater litigation award would be considered income to mac and be subject_to corporate_income_tax for this knowledge motivated petitioners to enter into a transaction to mitigate this tax_liability further midcoast and fortrend promotional material referenced notice_2001_16 2001_1_cb_730 pwc told john that the proposed stock sale wa sec_5 notice_2001_16 2001_1_cb_730 indicated that the irs may challenge transactions in which the assets of a corporation are sold following the purported sale of the corporation’s stock to an intermediary and that these and substantially_similar transactions are designated listed transactions for purposes of sec_1_6011-4t b temporary income_tax regs fed reg date and sec_301_6111-2t temporary proced admin regs fed reg date similar to a listed_transaction given this reference by fortrend and midcoast and especially pwc’s warning to john the marshalls and their schwabe advisers were or should have been on heightened alert for other red flags that the marshalls were aware of notice_2001_16 supra is evidenced by the protective_disclosure attached to their form sec_1040 that referenced notice_2001_16 supra and their signatures on their form sec_1040 the marshalls recognized the large tax_liability arising from the stillwater litigation award and entered into a series of transfers to minimize the liability john and the marshalls’ advisers are analogous to the advisers in diebold found inc and richard patsy and karen are akin to the shareholders in that case the court_of_appeals for the second circuit in diebold found inc found that if the advisers knew or should have known then the transferee is deemed to have had the same knowledge and had a duty to inquire see salus mundi found v commissioner f 3d pincite0 diebold found inc v commissioner f 3d pincite the marshalls had a duty to inquire and they were advised that there was a significant risk of transferee_liability cf slone v commissioner tcmemo_2016_115 at distinguishable on factual grounds john disputes what pwc actually told him however it was clear from the record that pwc and john discussed this petitioners and their advisers had no reason to believe that fortrend’s strategies were other than legitimate tax planning methods accordingly petitioners are transferees of mac as mac sold its assets and ma llc received noncash assets and the marshalls received liquidating distributions in exchange for their shares b petitioners’ liability as transferees under oregon law or rev stat sec establishes that a transfer is fraudulent with respect to a creditor where the creditor’s claim arose before the transfer the transferor did not receive a reasonably equivalent value in exchange for the transfer and the transferor was insolvent at the time of the transfer or became insolvent as a result of the transfer petitioners repeatedly argue that they cannot be found liable as transferees because they acted in good_faith an intent requirement is absent from or rev stat sec and the or rev stat sec good_faith defense does not apply to or rev stat sec nor can petitioners claim the good-faith defense to reduce the amount of the liability under or rev stat sec as we have found the marshalls to have had at least constructive knowledge further we find that the three elements of or rev stat sec are met and that petitioners are liable as transferees of mac under oregon law claim claim is defined expansively as a right to payment id sec a right to payment constitutes a claim regardless of whether it is reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured id a creditor is any person who has a claim id sec given this broad definition transfers are fraudulent as to creditors whose claims have not been finally determined and even as to creditors whose claims are not yet due see 910_f2d_240 5th cir because unmatured tax_liabilities are taken into account in determining a debtor’s solvency they are ‘claims’ and should be treated as such under the expansive definition of the term ‘claim’ in the ufta 144_tc_235 petitioners do not dispute that there was a claim mac received the stillwater litigation award in date and additional interest payments in august and october of the same year generating a federal tax_liability the transfer of mac’s assets to petitioners occurred on date accordingly respondent had a claim against mac before the transfer occurred reasonably equivalent value the second factor of or rev stat sec is whether the transferor received reasonably equivalent value in exchange for the transfer which is a question of fact see shockley v commissioner tcmemo_2015_113 once the transaction is collapsed the timing of the transfers is irrelevant and we must determine whether mac’s transfers of assets to petitioners were for reasonably equivalent value petitioners received over dollar_figure million in exchange for their stock and the assumption of the uboc liability and the jochim liability worth a total of dollar_figure million before the partial_redemption and sale of the mac stock the net asset value of petitioners’ stock was about dollar_figure million and petitioners received approximately dollar_figure million in exchange for their shares petitioners received approximately dollar_figure million in consideration in excess of the value of their mac cash of dollar_figure noncash assets of dollar_figure and future litigation proceeds rights worth dollar_figure assets of dollar_figure million less dollar_figure million in the uboc and jochim liabilities and taxes the total of dollar_figure million received less the liabilities of dollar_figure million assumed stock thus mac did not receive reasonably equivalent value in exchange for the proceeds from the sale of its assets insolvency the third factor of or rev stat sec is whether the transferor was insolvent or became insolvent as a result of the transfer a debtor is insolvent under oufta if at a fair valuation the sum of its debts is greater than all of its assets id sec solvency is measured at the time of the transfer id sec petitioners’ argument that mac was solvent at the time of the partial_redemption because it still had over dollar_figure million cash in its bank account is unpersuasive the precise timing of the transfers is immaterial since we collapsed the transaction under oufta and solvency must be judged as mac transferred assets to petitioners after mac’s transfer of dollar_figure million to petitioners via essex mac was left with over dollar_figure million in state and federal tax_liabilities and dollar_figure million in assets consisting mostly of estimated_tax deposits thus mac became insolvent as a result of the mac transaction c petitioners’ liability for penalties under oregon law petitioners argue that they are not liable for accuracy-related_penalties because the penalty was not a current_liability under oufta when the mac stock was sold to essex but was incurred by the new owners of mac after the stock sale petitioners reliance on 209_f3d_1082 8th cir rev’g tcmemo_1996_530 for the proposition that penalties for negligent or intentional misconduct that occurred months after the transfer are not existing at the time of the transfer is misplaced in tricarichi v commissioner tcmemo_2015_201 we found an argument similar to this unpersuasive in that case we held that the ufta’s expansive definition of claim encompasses this type of penalty regardless of whether the penalty existed at the time of the transfer id at further we found the ufta applies to future and present creditors if the transfer was not for reasonably equivalent value and the debtor intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due and the irs was a future creditor id at quoting ohio rev code sec_1336 a b see or rev stat sec b b oregon’s and ohio’s statutes are materially similar accordingly for the reasons we stated in tricarichi we find that petitioners are liable under oregon law for the penalties iii federal transferee_liability for purposes of sec_6901 the term transferee includes inter alia donee heir legatee devisee distributee and shareholder of a dissolved corporation see sec_6901 sec_301_6901-1 proced admin regs as stated previously recent authority has treated the inquiry as two separate prongs see 810_f3d_599 9th cir vacating and remanding tcmemo_2012_57 salus mundi found v commissioner f 3d pincite- having found petitioners liable under state law we must now determine whether they are liable under federal_law the court_of_appeals for the ninth circuit recently held that a court must consider whether to disregard the form of a transaction by which the transfer occurred when determining transferee status for federal_law purposes see slone v commissioner f 3d pincite in performing the inquiry the court must focus holistically on whether the transaction had any practical economic effects other than the creation of income_tax losses id pincite quoting 755_f3d_1051 9th cir aff’g t c memo the mac transaction had no economic effects other than the creation of a loss for mac the marshalls recognized the income_tax_liability from the litigation awards and entered into a series of transfers solely to evade their tax_liability for this reason and the reasons discussed above we disregard the form of the mac transaction and find that petitioners are transferees within the meaning of sec_6901 iv transferor liability for unpaid tax in arguing whether mac actually owed the tax_liability petitioners rely on the form of the mac transaction’s being respected petitioners bear the burden_of_proof on this matter and offer no alternative arguments as to mac’s tax_liability see sec_6902 rule d petitioners point to nothing in the record that shows that respondent incorrectly determined or improperly assessed mac’s tax_liability for its fye date as the mac transaction was collapsed and treated as a de_facto_liquidation to petitioners we conclude that mac was liable for the unpaid tax for its fye date v collection efforts against mac petitioners argue that respondent must show that he exhausted all reasonable efforts to collect the tax_liability from the transferor before proceeding against the transferees we must look to oregon law to determine whether respondent has an obligation to pursue all reasonable collection efforts against a transferor before proceeding against a transferee see 100_tc_180 jefferies v commissioner tcmemo_2010_172 upchurch v commissioner tcmemo_2010_169 where the transferor is hopelessly insolvent the creditor is not required to take useless steps to collect from the transferor zadorkin v commissioner tcmemo_1985_137 49_tcm_1022 we think respondent did pursue all reasonably necessary collection efforts and petitioners have not shown that respondent’s efforts to collect against mac were not reasonably exhausted mac was left insolvent after the mac transaction and was administratively dissolved in date respondent’s revenue_agent conducted database searches for mac’s assets in oregon nevada and california filed notices of federal_tax_lien on mac’s assets in nevada and issued levies to three banks where mac maintained accounts nothing in the record states that mac still exists but the record instead suggests that mac was not a viable entity if for the sake of argument we presume that respondent did not take reasonable steps the oufta does not require a creditor to pursue all reasonable collection efforts against the transferor see or rev stat secs therefore respondent was not required to exhaust collection efforts against mac and petitioners may be held liable accordingly we conclude that petitioners are liable under oregon law for the full amount of mac’s tax_deficiency and penalty and the irs may collect this liability from petitioners as transferees pursuant to sec_6901 to reflect the foregoing decisions will be entered under rule
